Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 1 of 54

EXHIBIT 1
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 2 of 54
Case 1:19-cv-01995-DLF Document1-2 Filed 07/03/19 Page 3 of btea

IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA

KRISTINA PARK
1336 Meridian Place, NW
Washington, DC 20010

and

KENNETH BARRETTE
199B South Road
Exeter, RI 02822

and

DORIS STEIN
6529 Orland Street
Falls Church, VA 22043

Plaintiffs,
v.

RICHARD MCNABB
SERVE: 1624 18th St. NW, Unit C
Washington, DC 20009

and
LRM PROPERTIES, LLC
672 Wesley Court
Mendota Heights, MN 55118

SERVE: Richard McNabb
1624 18th St. NW, Unit C
Washington, DC 20009

Defendants.

Civil Actions Branch

Nem” Thee” Mee” Sane Me Cie” ae” See Net” Sone” eee” Cinema Timmer” Meee” Tiere” “tamer” Saget emmy” Stuer” “nego” Steer” Noguera “Seger” “me Snag” met” Net” Se” ee” Noe See” Se”

 

COMPLAINT

Civil Action No.

D.C. Superior Court
05/01/2019 17:25PM
Clerk of the Court

Plaintiffs Kristina Park (“Park”), Kenneth Barrette (“Barrette”), and Doris Stein (“Stein”)

(collectively “Plaintiffs”), by undersigned counsel, hereby file this action against Defendants
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 4 of 54

Richard McNabb (“McNabb”) and LRM Properties, LLC (“LRM”) to recover preferential
transfers and fraudulently transferred assets, and in furtherance thereof states as follows:
NATURE OF ACTION
1. This action arises from McNabb’s diverting of Optimity Advisors LLC’s
(“Optimity”) funds to himself and his closely-held real estate company LRM, as part of
Defendants’ improper scheme to hinder, delay, and defraud Plaintiffs of various payments owing

to them from Optimity and McNabb personally.

PARTIES
2. Plaintiff Kristina Park is a resident of the District of Columbia.
3, Plaintiff Kenneth Barrette is a resident of Rhode Island.
4, Plaintiff Doris Stein is a resident of Virginia.
5, Defendant Richard McNabb is a resident of the District of Columbia, and owner

of the residential property located at 1624 18th St. NW, Washington, DC 20009. McNabb is the
sole owner of Optimity and is also an owner of LRM, along with his wife, Lynn McNabb (“Ms.
McNabb”). At all relevant times, McNabb acted on his own behalf and as an officer and
principal of Optimity and LRM.

6. Defendant LRM Properties, LLC is a Minnesota limited liability company with its
principal place of business located at 672 Wesley Court, Mendota Heights, Minnesota 55118,
which ts a residential property owned by McNabb and his wife, Ms. McNabb. LRM’s principal
executive office address, as listed by the Office of the Minnesota Secretary of State, is 1624 18th
St. NW, Washington, DC 20009, which is also a residential property owned by McNabb.

7. At all times relevant to the allegations set forth in this Complaint, McNabb

exercised actual dominion and control over Optimity and LRM with respect to the events at
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 5 of 54

issue, and his control was used to commit a fraud and wrong that injured the Plaintiffs. In
exercising dominion and control over Optimity and LRM, McNabb was acting both individually
on his own behalf, and on behalf of each entity based on his role as owner and officer of each
entity,

8. Collectively, Defendants are the alter egos and/or agents of one another and, at all
relevant times, operated in a coordinated fashion in the District of Columbia.

JURISDICTION AND VENUE

9, This Court has personal jurisdiction over McNabb pursuant to D.C. Code § 13-
422, as McNabb is domiciled in the District of Columbia, and under D.C. Code § 13-423(a), as
the claims arise from McNabb transacting business, causing tortious injury in the District of
Columbia, and having an interest in, using, and possessing real property in the District of
Columbia.

10. This Court has personal jurisdiction over LRM pursuant to D.C. Code § 13-
423(a), as the claims arise from Defendants’ transacting business, causing tortious injury in the
District of Columbia, and having an interest in, using, and possessing real property in the District
of Columbia.

11. This matter is properly before the Civil Action Branch of this Court pursuant to
D.C. Code § 11-921.

FACTS
A, OPTIMITY ADVISORS

12. Optimity is a consulting firm headquartered in Washington, DC. Its Washington,

DC office is located at 1600 K Street, Washington, DC 20006. McNabb is the owner and CEO of

Optimity and in charge of its operations.
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 6 of 54

13. On or around February 21, 2019, Plaintiffs filed an arbitration claim against
Optimity and McNabb personally, which included, among other claims, a breach of contract
claim for unpaid bonuses.

14, Pursuant to their respective employment agreements, Plaintiffs are owed wages
from Optimity, but McNabb has been plundering the company of its assets to evade paying
Plaintiffs, leading to the instant lawsuit challenging such asset transfers.

15. Plaintiff Barrette is owed approximately $257,430, pius interest.

16, _—~ Plaintiff Park is owed approximately $268,019, plus interest.

17. Plaintiff Stein is owed approximately $256,299, plus interest.

B. LRM Properties, LLC

18. LRM isa Minnesota limited liability company. Although LRM is organized under
the laws of Minnesota, the Office of the Minnesota Secretary of State lists LRM’s principal
executive office address as the residential property owned by McNabb at 1624 18th Street NW,
Washington, DC 20009.

19. | McNabb and his wife are the sole owners of LRM. McNabb holds an officer
position as a manager for LRM.

20. LRM has been used by McNabb as a conduit to take cash out of Optimity during
Optimity’s financial decline, for McNabb’s own personal benefit. Through LRM, McNabb
transferred revenue and assets from Optimity to himself by sinking such funds into the valuable

real estate that he owns.
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 7 of 54

C. The Properties

21. © Onor around March 25, 2012, McNabb purchased a residential property at 1624
18th St. NW, Unit C, Washington, DC 20009 (the “DC Property”). This DC Property is currently
listed for sale at $1,299,000.

22. The District of Columbia’s Office of Tax and Revenue list McNabb as the current
owner of the DC Property.

23. | McNabb uses the DC Property as his personal residence in Washington, D.C.

24. Also, LRM lists the DC property as its registered principal executive office.

25. | McNabb used cash from Optimity to make monthly payments of $10,000 to the
DC Property for McNabb’s and LRM’s benefit. However, Optimity does not use the DC
Property for any business purposes.

26. Further, McNabb used Optimity funds to make monthly payments of $40,000 to a
residential property at 111 E 19th St., New York, NY 10003, valued at approximately
$10,542,495 (the “New York Property”) for his own benefit.

27, LRM is listed as the owner of the New York Property.

28. | McNabb retained possession and control of the New York Property. Upon
information and belief, McNabb used the New York Property as his personal residence when
traveling to New York.

29. These monthly payments for the DC Property and the New York Property,
totaling approximately $50,000 per month, were falsely represented in Optimity’s accounts
payable system as “rent” payments to “LRM: Properties.”

30. Aside from McNabb, no employees ever worked from the DC Property or the

New York Property, as Optimity already had established office locations in both Washington,
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 8 of 54

D.C. and New York City. These personal residences of McNabb appear to serve no business
purpose for Optimity.
D. Fraudulent Transfers

31. | McNabb has engaged in the following: (1) self-dealing; (2) wrongfully diverting
scant corporate funds of Optimity for his own personal use; (3) failing to maintain appropriate
financial records; (4) entering into agreements on behalf of Optimity with LRM, an entity for
which he and his wife are the sole owners, which resulted in significant amounts of operating
capital being siphoned off from Optimity to LRM; and (5) utilizing Optimtty’s limited and
stressed financial resources as his own personal bank accounts and by using corporate funds to
make payments for the DC and New York Properties for his own personal use and enrichment.

32.  Asaresult of these wrongful actions, McNabb drained operating funds and
rendered Optimity incapable of paying amounts owed to the Plaintiffs by continuously siphoning
cash from Optimity for his own personal use, under the false imprimatur of supposedly paying
“rent,” in violation of his duties to Optimity, and for purposes of defrauding the Plaintiffs to
avert paying their claims.

33. = In 2017 and 2018, Optimity remained in significant default with respect to its
obligations to Plaintiffs, which exceeded $780,000.

34, While McNabb represented to the Plaintiffs that the reasons for the delay in
payment of the wages was that Optimity had limited cash flow issues, McNabb’s improper
siphoning of Optimity’s cash for his own personal benefit and for the benefit of LRM, including
making payments for his own DC and New York Properties, was a contributing factor to these

purported cash flow problems.
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 9 of 54

35. | McNabb’s improper funneling of Optimity’s revenue to himself and to LRM
impacted Optimity’s avatlable cash flow to meet its financial obligations to Plaintiffs and other
eniployees. McNabb’s actions were intended to hinder, delay, and defraud the Plaintiffs as
creditors of McNabb and his business.

36. Upon information and belief, Optimity was insolvent and unable to meet its basic
financial obligations, including its payroll obligations.

37. | Moreover, such transfers of Optimity’s revenues to LRM for McNabb’s personal
use entitle Plaintiffs to “pierce the corporate veil” as to LRM and recover from McNabb, aside
from the fact that LRM itself has been a party to the receipt of such improper transfers.

38, The transfers of Optimity’s revenucs to LRM for McNabb’s personal use and
enrichment to the detriment of McNabb’s creditors, including Plaintiffs, constitute fraudulent
transfers, and entitle Plaintiffs to recover from McNabb and from LRM the wages currently due
and owing.

39. Upon information and belief, the transfer of funds and assets of Optimity to LRM
was for the fraudulent purpose of escaping Optimity’s debts and liabilities to Plaintiffs.

CAUSES OF ACTION
COUNT I
(Fraudulent Transfer in violation of D.C. Code § 28-3104)
Against All Defendants

40. Plaintiffs restate and incorporate Paragraphs | through 39 above as if each had
been fully set forth herein.

41, | The Uniform Fraudulent Transfer Act has been enacted under District of

Columbia law as the District of Columbia Uniform Fraudulent Transfer Act, D.C, Code §§ 28-

3101-3111. “DC UFTA”).
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 10 of 54

42. Plaintiffs were and continue to be creditors of Optimity.

43. | McNabb caused Optimity to transfer Optimity’s revenues and assets to himself
and LRM with the intent to hinder, delay, or defraud the Plaintiff creditors, and such transfers are
fraudulent transfers within the meaning of the DC UFTA, D.C. Code § 28-3104(a).

44, | McNabb knew that the Plaintiffs collectively had a vested interest in an alleged
amount of no less than approximately $780,000 when he improperly transferred Optimity’s
revenue to himself and to LRM for the benefit of himself and LRM.

45, Defendants had actual intent to hinder, delay, and defraud Plaintiffs and prevent
Plaintiffs from recovering their owed wages.

46. | McNabb caused Optimity to transfer Optimity’s revenues and assets to himself
and LRM without providing a reasonably equivalent value in exchange for the transfer and
believed or reasonably should have believed that Optimity would incur debts beyond Optimity’s
ability to pay as they became due, in violation of D.C. Code § 28-3104(a)(2).

47. Plaintiffs have suffered damages as a result of the McNabb’s ongoing fraudulent
transfers to McNabb and LRM.

48. Plaintiffs are entitled to avoidance of the transfers from Optimity to McNabb and
LRM to the extent necessary to satisfy their claims pursuant to D.C. Code § 28-3107(a)(1).

49. Plaintiffs are entitled to attachment of the assets or revenues transferred from
Optimity to McNabb and LRM to the extent necessary to satisfy Plaintiffs’ claims pursuant to
D.C. Code § 28-3107(a}(2), specifically the DC Property.

50, Plaintiffs are entitled to an injunction against further disposition by McNabb and
LRM of assets, revenues, or other property sufficient to satisfy Plaintiffs’ claims, as well as any

other equitable or injunctive relief that may be required pursuant to D.C. Code § 28-3107(a)(3).
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 11 of 54

5}. Plaintiffs are entitled to the preservation of the dissipating cash assets and status
quo pending the conclusion of the arbitration action pursuant to D.C. Code § 28-3107(a)(3).

§2. | Upon a resolution in favor of Plaintiffs in the arbitration action, Plaintiffs are
entitled to levy execution on the transferred assets pursuant to D.C. Code § 28-3107(b),

53. Additionally, McNabb’s intent to wrongfully divert and fraudulently convey the
funds to himself and LRM can be inferred from the recognized badges of fraud present in this
case.

COUNTH
(Constructive Fraudulent Transfer in violation of D.C. Code § 28-3105(a))
Against All Defendants

54. Plaintiffs restate and incorporate Paragraphs | through 39 above as if each had

been fully set forth herein.

55.  Plainitffs were and continue to be creditors of Optimity.

56. | McNabb caused Optimity to transfer Optimity’s revenues and assets to himself

and LRM after the Plaintiffs’ claims arose.

57. Optimity did not receive a reasonably equivalent value in exchange for the

transfers to McNabb and LRM.

58. | Optimity was insolvent at the time or became insolvent as a result of the transfers
to McNabb and LRM.
59, | McNabb knew that Optimity was insolvent at the time the transfers were made, or

became insolvent as a result of the transfers.
60. Plainitffs have suffered damages as a result of McNabb’s fraudulent transfers to

himself and LRM.
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 12 of 54

61, Plaintiffs are entitled to avoidance of the transfers from Optimity to McNabb and
LRM to the extent necessary to satisfy the Plaintiffs’ claims pursuant to D.C. Code § 28-
3107(a)(1).

62. Plaintiffs are entitled to attachment of the assets or revenues transferred from
Optimity to McNabb and LRM to the extent necessary to satisfy Plaintiffs’ claims pursuant to
D.C. Code § 28-3107(a)(2).

63. Plaintiffs are entitled to an injunction against further disposition by McNabb of
Optimity’s assets, revenues, or other property sufficient to satisfy Plaintiffs’ claims, as well as
any other equitable or injunctive relief that may be required pursuant to D.C. Code § 28-
3107(a)}(3).

64, Plaintiffs are entitled to the preservation of the dissipating cash assets and status
quo pending the conclusion of the arbitration action pursuant to D.C. Code § 28-3107(a)(3).

65. Upon a resolution in favor of Plaintiffs in the arbitration action, Plaintiffs are
entitled to levy execution on the transferred assets pursuant to D.C. Code § 28-3107(b).

COUNT II
(Constructive Fraudulent Transfer in violation of D.C. Code § 28-3105(b))
Against All Defendants

66. Plaintiffs restate and incorporate Paragraphs | through 39 above as if each had

been fully set forth herein.

67. Plaintiffs were and continue to be creditors of Optimity.

68. | McNabb caused Optimity to transfer Optimity’s revenues and assets to himself

and LRM after the Plaintiffs’ claim arose.

69. | McNabb qualifies as an “insider” within the meaning of D.C. Code §§ 28-

3101(7), 28-3105(b) and, the transfers were purportedly made for an antecedent debt.

10
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 13 of 54

70. Optimity was insolvent at the time or became insolvent as a result of the transfers
to McNabb and LRM.
71. McNabb knew that Optimity was insolvent or had reasonable cause to believe that

Optimity was insolvent.

72. Plaintiffs have suffered damages as a result of McNabb’s fraudulent transfers to
himself and LRM.

73. Plaintiffs are entitled to avoidance of the transfers from Optimity to McNabb and
LRM to the extent necessary to satisfy Plainitffs’ claims pursuant to D.C. Code § 28-3107(a)(1).

74. Plaintiffs are entitled to attachment of the assets or revenues transferred from
Optimity to McNabb and LRM to the extent necessary to satisfy Plaintiffs’ claims pursuant to
D.C. Code § 28-3107(a)(2).

75. Plaintiffs are entitled to an injunction against further disposition by McNabb and
LRM of assets, revenues, or other property sufficient to satisfy Plaintiffs’ claims, as well as any
other equitable or injunctive relief that may be required pursuant to D.C. Code § 28-3107(a)(3).

76. Pjaintiffs are entitled to the preservation of the dissipating cash assets and status
quo pending the conclusion of the arbitration action pursuant to D.C. Code § 28-3107(a)(3).

77. Upon a resolution in favor of Plaintiffs in the arbitration action, Plaintiffs are
entitled to levy execution on the transferred assets pursuant to D.C. Code § 28-3107(b).

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment against

Defendants jointly and severally, and grant the following relief:
A. Appointment of a receiver to take charge of the assets transferred, so as to preserve the

dissipating cash assets and status quo pending the conclusion of the arbitration action

11
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 14 of 54

and, upon a resolution in favor of the Plaintiffs, transfer of the assets to satisfy the

amount owed to Plaintiffs;

B. Preliminarily and permanently attaching assets and property of McNabb and LRM

sufficient to satisfy their debts to Plaintiffs, specifically the DC Property;

C. Preliminarily and permanently enjoining McNabb and LRM from further alienating or

disposing of assets and property in an amount equal to their debt to Plaintiffs; and

D. An award of such further relief as this Court deems necessary and just in this matter.

Dated: May 1, 2019

Respectfully submitted,

/s/ Amber Orr
Seth C. Berenzweig, Esq. D.C. Bar No. 435391
Amber T. Orr, Esq., D.C. Bar No. 242409
BERENZWEIG LEONARD, LLP
8300 Greensboro Drive, Ste. 1250
McLean, VA 22102
Telephone: (703) 760-0402
Facsimile: (703) 462-8674
sberenzweig@berenzweiglaw.com
aorr@berenzweiglaw.com

12
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 15 of 54

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.decourts.gov

 

Stein, et al.
Plaintiff

VS,
Case Number

 

McNabb, ef al.

Defendant

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attomey’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

Seth Berenzweig Clerk of the Court
Name of Plaintiff's Attorney

8300 Greensboro Drive, Ste. 1250 By
Address Deputy Clerk
McLean, VA 22102 ;
703-760-0624 Date
Telephone

WOR ME. Biz (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Bé c6 mot bai dich, hay goi (202) 879-4828
HOt AlS-AIGH, (202) 879-4828 REMI = eAriC C79 ACTIVE (202) 879-4828 skort

 

 

 

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS

ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500

Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccién al espafiol

CV-3110 [Rev June 2017] Super. Ct. Civ. R.4
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 16 of 54

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 2000)
Teléfono: (202) 879-1133 Sitio web: www.dccourts.gov

 

 

 

 

Stein, et al.
Demandante
contra
Numero de Caso:
McNabb, et at.
Demandado
CITATORIO

Al susodicho Demandado:

Por la presente se le cita a comparecer y se le require entregar una Contestacion a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veintian (21) dias contados después que usted haya recibido este
citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo demandado en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica o del Gobierno del Distrito de Columbia, tiene usted
sesenta (60) dias, contados después que usted haya recibido este citatorio, para entregar su Contestacion. Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demandante. El nombre y direccion del
abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
copia de la Contestacién por correo a la direccién que aparece en este Citatorio.

A usted también se le require presentar la Contestacién original al Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes o entre las 9:00 a.m. y las 12:00 del mediodia
los sdbados. Usted puede presentar la Contestacion original ante el Juez ya sea antes que usted le entregue al
demandante una copia de la Contestacién o en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
usted incumple con presentar una Contestacién, podria dictarse un fallo en rebeldia contra usted para que se haga
efectivo el desagravio que se busca en la demanda.
Seth Berenzweig = SECRETARIO DEL TRIBUNAL
Nombre del abogado del Demandante fe:

 

8300 Greensboro Drive, Ste. 1250 Por:

Direccién a Subsecretario
McLean, VA 22102

 

 

 

703-760-0624 Fecha
Teléfono
POS MR, AFT i (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une iraduction Dé ed mdt bai dich, hay gor (202}879-4828

YEP SP ella Oy 202) 879-4828 SEAL At PATI PCP ATTY? (202) 879-4828 ear

IMPORTANTE: SI USTED [NCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRJA RETENERSELE SUS INGRESOS, O
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
EXIGIDO.

Si desea conversar con un abogado y fe parece que no puede pagarle a uno, ilame pronto a una de nuestras oficinas del Legal Aid
Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a ia Oficina 5000 del 500
Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CV-3110 [Rev. June 2017] Super. Ct. Civ. R. 4
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 17 of 54

Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

INFORMATION SHEET
Stein, et al. Case Number:
VS Date: May I; ae
McNabb, et al. [-] One of the defendants is being sued
in their official capacity.
Name: (Please Print) . Relationship to Lawsuit
Seth Berenzweig a
Finn Name: [x] Attorney for Plaintiff
Berenzweig Leonard, LLP ["] Self (Pro Se)

Telephone No.: Six digit Unified Bar No.: CD Other:

703-760-0624 435391 ier:
TYPE OF CASE: ©) Non-Jury CI 6 Person Jury C) 12 Person Jury
Demand: $ 781,748 Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: Calendar #:
Case No.: ee Judge: _ —té«Cadierndlaar ##:

 

NATURE OF SUIT: (Check One Box Only)

 

A. CONTRACTS COLLECTION CASES
(Jj 01 Breach of Contract (J) 14 Under $25,000 Pitf. Grants Consent [7] 16 Under $25,000 Consent Denied
(_] 02 Breach of Warranty [_] 17 OVER $25,000 PItf. Grants Consent(_] 18 OVER $25,000 Consent Denied
[] 06 Negotiable Instrument (_] 27 tnsurance/Subrogation C_] 26 Insurance/Subrogation
[_] 07 Personal Property Over $25,000 PItf. Grants Consent Over $25,000 Consent Denied
[_] 13 Employment Discrimination [7) 07 Insurance/Subrogation (134 Insurance/Subrogation
[[] 15 Special Education Fees Under $25,000 Pitf. Grants Consent Under $25,000 Consent Denied

28 Motion to Confirm Arbitration
Award (Collection Cases Only)

 

B, PROPERTY TORTS

[J G1 Automobile (1 03 Destruction of Private Property [1] 05 Trespass
[7] 02 Conversion [-1 04 Property Damage
[_] 07 Shoplifting, D.C. Code § 27-102 (a)

 

 

C. PERSONAL TORTS

 

([j 01 Abuse of Process (_} 10 Invasion of Privacy (17 Persona! Injury- (Not Automobile,
((j 02 Alienation of Affection (4 11 Libel and Slander Not Malpractice)
(} 03 Assault and Battery (7) $2 Malicious Interference CI 18Wrongful Death (Not Malpractice)
C_] 04 Automobile- Personal Injury (_] 13 Malicious Prosecution [1 19 Wrongful Eviction
{_] 05 Deceit (Misrepresentation} [_] 14 Malpractice Legal [_] 20 Friendly Suit
[_] 06 False Accusation (115 Malpractice Medical (Inctuding Wrongful Death} [J21 Asbestos
L_] 07 False Arrest (Cj 16 Negligence- (Not Automobile, [“] 22 Toxic/Mass Torts
08 Fraud Not Malpractice) (5) 23 Tobacco
(_] 24 Lead Paint
SEE REVERSF SIME AND CHECK HERE IF USED

CV-496/June 2015

 
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 18 of 54

Information Sheet, Continued

 

C. OTHERS
(77 01 Accounting LJ 17 Merit Personnel Act (OBA)
(3 02 Att. Before Judgment (0.C, Code Title t, Chapter 6)
[<2] G5 Bjectinent {__] 18 Product Liability
[7] 09 Special Writ/Warrants
(DC Code § 11-941) (_] 24 Application to Confirm, Modify.
CT I) Traftic Adjudication Vacate Arbitration Award (DC Code § 16-4401
(7 i Weit of Replevin C7) 29 Merit Personnel Act (OHR)
[TJ 12 Enforce Mechanics Lien E77 31 Housing Code Repulations
("J 16 Declaratory Judgment [7] 32 Qui Tam

("] 33 Whistleblower

 

i.

[1 03 Change of Name (i) 15 Libel of Information [7] 24 Petition for Subpoena
(J 06 Foreign Judgment/Domestic [2] 19 Enter Administrative Order as [Rule 28-1 (b)]

(77 08 Foreign Judgment/laternational
Lj 13 Correction of Birth Certificate

Judgment [ D.C. Code § [3 22 Release Mechanics Lien
2-1802.03 (h} or 32-15} 9 {a} (j 23 Rule 27(ay1)

(_j 14 Correction of Marriage CZ] 20 Masier Meter (0.C. Code 3 (Perpetuate Testimony)
Certificate 42-3304, ef seq.} CJ 24 Petition for Structured Settlement
(21 26 Petition for Civil Asset Forfeiture (Vehicle) L_] 25 Petition for Liquidation

[oJ 27 Petition for Civil Asset Forfeiture (Currency)
[I 28 Petition for Civil Asset Forfeiture (Other)

 

 

D. REAL PROPERTY

[7] 0% Real Property-Real Estate (-] 08 Quiet Title
[_] #2 Specific Performance (J 25 Liens: Tax / Water Consent Granted
f_] 04 Condemnation (Eminent Domam)} (7) 30 Liens: Tax / Water Consent Denied

f°] 10 Mortgage Forectosure/Iudicial Sate [_] 31 Tax Lien Bid Off Certificate Consent Granted
(2) 14 Petition for Civil Asset Forfeiture (RP)

 

 

Date

Attorney's Signature

CV-496/ June 2015

 
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 19 @fia4ea

D.C. Superior Court
05/01/2019 17:25PM
Clerk of the Court

IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
Civil Actions Branch

KRISTINA PARK
1336 Meridian Place, NW
Washington, DC 20010

and

KENNETH BARRETTE
199B South Road
Exeter, RI 02822

and

DORIS STEIN
6529 Orland Street
Falls Church, VA 22043

Plaintiffs,
v.

RICHARD MCNABB
SERVE: 1624 18th St. NW, Unit C
Washington, DC 20009

and

LRM PROPERTIES, LLC
672 Westley Court
Mendota Heights, MN 55118

SERVE: Richard McNabb
1624 18th St. NW, Unit C
Washington, DC 20009

Defendants.

Semmme“hemmmee”mmmeet”“temeee” ope Some” hn Nae” Sane eee” Sameer” The Siem” Ngigee mee “eee” Neng” Niemen” gee “Sng” “ene Ngee” None Nome Ne None eee ee ee” ee See” Se” Se”

 

COMPLAINT

Civil Action No, 2219 CA 002884 B

Plaintiffs Kristina Park (“Park”), Kenneth Barrette (“Barrette”), and Doris Stein (“Stein”)

(collectively “Plaintiffs”), by undersigned counsel, hereby file this action against Defendants
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 20 of 54

Richard McNabb (“McNabb”) and LRM Properties, LLC (“LRM”) to recover preferential
transfers and fraudulently transferred assets, and in furtherance thereof states as follows:
NATURE OF ACTION
1, This action arises from McNabb’s diverting of Optimity Advisors LLC’s
(“Optimity”) funds to himself and his closely-held real estate company LRM, as part of
Defendants’ improper scheme to hinder, delay, and defraud Plaintiffs of various payments owing

to them from Optimity and McNabb personally.

PARTIES
2. Plaintiff Kristina Park is a resident of the District of Columbia.
3. Plaintiff Kenneth Barrette is a resident of Rhode Island.
4. Plaintiff Doris Stein is a resident of Virginia.
5. Defendant Richard McNabb is a resident of the District of Columbia, and owner

of the residential property located at 1624 18th St. NW, Washington, DC 20009. McNabb is the
sole owner of Optimity and is also an owner of LRM, along with his wife, Lynn McNabb (Ms.
McNabb”). At all relevant times, McNabb acted on his own behalf and as an officer and
principal of Optimity and LRM.

6, Defendant LRM Properties, LLC is a Minnesota limited liability company with its
principal place of business located at 672 Wesley Court, Mendota Heights, Minnesota 55118,
which is a residential property owned by McNabb and his wife, Ms. McNabb. LRM’s principal
executive office address, as listed by the Office of the Minnesota Secretary of State, is 1624 18th
St. NW, Washington, DC 20009, which is also a residential property owned by McNabb.

7. At all times relevant to the allegations set forth in this Complaint, McNabb

exercised actual dominion and control over Optimity and LRM with respect to the events at
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 21 of 54

issue, and his control was used to commit a fraud and wrong that injured the Plaintiffs. In
exercising dominion and control over Optimity and LRM, McNabb was acting both individually
on his own behalf, and on behalf of each entity based on his role as owner and officer of each
entity.

8, Collectively, Defendants are the alter egos and/or agents of one another and, at all
relevant times, operated in a coordinated fashion in the District of Columbia.

JURISDICTION AND VENUE

9. This Court has personal jurisdiction over McNabb pursuant to D.C, Code § 13-
422, as McNabb is domiciled in the District of Columbia, and under D.C. Code § 13-423(a), as
the claims arise from McNabb transacting business, causing tortious Injury in the District of
Columbia, and having an interest in, using, and possessing real property in the District of
Columbia.

10. This Court has personal jurisdiction over LRM pursuant to D.C. Code § 13-
423(a), as the claims arise from Defendants’ transacting business, causing tortious injury in the
District of Columbia, and having an interest in, using, and possessing real property in the District
of Columbia.

11. | This matter is properly before the Civil Action Branch of this Court pursuant to
D.C. Code § 11-921.

FACTS
A, OPTIMITY ADVISORS

12. Optimity is a consulting firm headquartered in Washington, DC, Its Washington,

DC office is located at 1600 K Street, Washington, DC 20006. McNabb is the owner and CEO of

Optimity and in charge of its operations.
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 22 of 54

13. Onor around February 21, 2019, Plaintiffs filed an arbitration claim against
Optimity and McNabb personally, which included, among other claims, a breach of contract
claim for unpaid bonuses.

14, Pursuant to their respective employment agrecments, Plaintiffs are owed wages
from Optimity, but McNabb has been plundering the company of its assets to evade paying
Plaintiffs, leading to the instant lawsuit challenging such asset transfers.

15. Plaintiff Barrette is owed approximately $257,430, plus interest.

16. Plaintiff Park is owed approximately $268,019, plus interest.

17, Plaintiff Stein is owed approximately $256,299, plus interest.

B. LRM Properties, LLC

18. LRM isa Minnesota limited liability company. Although LRM is organized under
the laws of Minnesota, the Office of the Minnesota Secretary of State lists LRM’s principal
executive office address as the residential property owned by McNabb at 1624 [8th Street NW,
Washington, DC 20009.

19. | McNabb and his wife are the sole owners of LRM. McNabb holds an officer
position as a manager for LRM.

20. LRM has been used by McNabb as a conduit to take cash out of Optimity during
Optimity’s financial decline, for McNabb’s own personal benefit. Through LRM, McNabb
transferred revenue and assets from Optimity to himself by sinking such funds into the valuable

real estate that he owns.
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 23 of 54

C. The Properties

21. Onor around March 25, 2012, McNabb purchased a residential property at 1624
18th St. NW, Unit C, Washington, DC 20009 (the “DC Property”). This DC Property is currently
listed for sale at $1,299,000.

22.‘ The District of Columbia’s Office of Tax and Revenue list McNabb as the current
owner of the DC Property.

23, McNabb uses the DC Property as his personal residence in Washington, D.C.

24. Also, LRM lists the DC property as its registered principal executive office.

25. McNabb used cash from Optimity to make monthly payments of $10,000 to the
DC Property for McNabb’s and LRM’s benefit. However, Optimity does not use the DC
Property for any business purposes.

26. Further, McNabb used Optimity funds to make monthly payments of $40,000 to a
residential property at 111 E 19th St, New York, NY 10003, valued at approximately
$10,542,495 (the “New York Property”) for his own benefit.

27. LRM is listed as the owner of the New York Property.

28. McNabb retained possession and control of the New York Property. Upon
information and belief, McNabb used the New York Property as his personal residence when
traveling to New York.

29. | These monthly payments for the DC Property and the New York Property,
totaling approximately $50,000 per month, were falsely represented in Optimity’s accounts
payable system as “rent” payments to “LRM: Properties.”

30. Aside from McNabb, no employees ever worked from the DC Property or the

New York Property, as Optimity already had established office locations in both Washington,
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 24 of 54

D.C. and New York City. These personal residences of McNabb appear to serve no business
purpose for Optimity.
D. Fraudulent Transfers

31. | McNabb has engaged in the following: (1) self-dealing; (2) wrongfully diverting
scant corporate funds of Optimity for his own personal use; (3) failing to maintain appropriate
financial records; (4) entering into agreements on behalf of Optimity with LRM, an entity for
which he and his wife are the sole owners, which resulted in significant amounts of operating
capital being siphoned off from Optimity to LRM; and (5) utilizing Optimity’s limited and
stressed financial resources as his own personal bank accounts and by using corporate funds to
make payments for the DC and New York Properties for his own personal use and enrichment.

32.  Asaresult of these wrongful actions, McNabb drained operating funds and
rendered Optimity incapable of paying amounts owed to the Plaintiffs by continuously siphoning
cash from Optimity for his own personal use, under the false imprimatur of supposedly paying
“rent,” in violation of his dutics to Optimity, and for purposes of defrauding the Plaintiffs to
avert paying their claims.

33. In 2017 and 2018, Optimity remained in significant default with respect to its
obligations to Plaintiffs, which exceeded $780,000.

34, | While McNabb represented to the Plaintiffs that the reasons for the delay in
payment of the wages was that Optimity had limited cash flow issues, McNabb’s improper
siphoning of Optimity’s cash for his own personal benefit and for the benefit of LRM, including
making payments for his own DC and New York Properties, was a contributing factor to these

purported cash flow problems.
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 25 of 54

35. | McNabb’s improper funneling of Optimity’s revenue to himself and to LRM
impacted Optimity’s available cash flow to meet its financial obligations to Plaintiffs and other
employees. McNabb’s actions were intended to hinder, delay, and defraud the Plaintiffs as
creditors of McNabb and his business.

36. | Upon information and belief, Optimity was insolvent and unable to meet its basic
financial obligations, including its payroll obligations.

37. Moreover, such transfers of Optimity’s revenues to LRM for McNabb’s personal
use entitle Plaintiffs to “pierce the corporate veil” as to LRM and recover from McNabb, aside
from the fact that LRM itself has been a party to the receipt of such improper transfers.

38. The transfers of Optimity’s revenues to LRM for McNabb’s personal use and
enrichment to the detriment of McNabb’s creditors, including Plaintiffs, constitute fraudulent
transfers, and entitle Plaintiffs to recover from McNabb and from LRM the wages currently due
and owing.

39, Upon information and belief, the transfer of funds and assets of Optimity to LRM
was for the fraudulent purpose of escaping Optimity’s debts and liabilities to Plaintiffs.

CAUSES OF ACTION
COUNT I
(Fraudulent Transfer in violation of D.C. Code § 28-3104)
Against All Defendants

40. Plaintiffs restate and incorporate Paragraphs | through 39 above as if each had
been fully set forth herein.

4), The Uniform Fraudulent Transfer Act has been enacted under District of

Columbia law as the District of Columbia Uniform Fraudulent Transfer Act, D.C. Code §§ 28-

3101-3111. “(DC UFTA”).
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 26 of 54

42. Plaintiffs were and continue to be creditors of Optimity.

43. McNabb caused Optimity to transfer Optimity’s revenues and assets to himself
and LRM with the intent to hinder, delay, or defraud the Plaintiff creditors, and such transfers are
fraudulent transfers within the meaning of the DC UFTA, D.C. Code § 28-3104(a),

44. McNabb knew that the Plaintiffs collectively had a vested interest in an alleged
amount of no less than approximately $780,000 when he improperly transferred Optimity’s
revenue to himself and to LRM for the benefit of himself and LRM.

45. Defendants had actual intent to hinder, delay, and defraud Plaintiffs and prevent
Plaintiffs from recovering their owed wages.

46. | McNabb caused Optimity to transfer Optimity’s revenues and assets to himself
and LRM without providing a reasonably equivalent value in exchange for the transfer and
believed or reasonably should have believed that Optimity would incur debts beyond Optimity’s
ability to pay as they became due, in violation of D.C, Code § 28-3104(a)(2).

47. Plaintiffs have suffered damages as a result of the McNabb’s ongoing fraudulent
transfers to McNabb and LRM.

48. Plaintiffs are entitled to avoidance of the transfers from Optimity to McNabb and
LRM to the extent necessary to satisfy their claims pursuant to D.C. Code § 28-3107(a)(1).

49. Plaintiffs are entiticd to attachment of the assets or revenues transferred from
Optimity to McNabb and LRM to the extent necessary to satisfy Plaintiffs’ claims pursuant to
D.C, Code § 28-3107(a)(2), specifically the DC Property.

50. ‘Plaintiffs are entitled to an injunction against further disposition by McNabb and
LRM of assets, revenues, or other property sufficient to satisfy Plaintiffs’ claims, as well as any

other equitable or injunctive relief that may be required pursuant to D.C. Code § 28-3107(a}(3).
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 27 of 54

51. Plaintiffs are entitled to the preservation of the dissipating cash assets and status
quo pending the conclusion of the arbitration action pursuant to D.C. Code § 28-3107(a}(3).

52. Upon a resolution in favor of Plaintiffs in the arbitration action, Plaintiffs are
entitled to levy execution on the transferred assets pursuant to D.C. Code § 28-3107(b).

53. Additionally, McNabb’s intent to wrongfully divert and fraudulently convey the
funds to himself and LRM can be inferred from the recognized badges of fraud present in this

case,

COUNT HI
(Constructive Fraudulent Transfer in violation of D.C. Code § 28-3105(a))
Against All Defendants

54, Plaintiffs restate and incorporate Paragraphs | through 39 above as if each had
been fully set forth herein.

55.  Plainitffs were and continue to be creditors of Optimity.

56. | McNabb caused Optimity to transfer Optimity’s revenues and assets to himself
and LRM after the Plaintiffs’ claims arose.

57.  Optimity did not receive a reasonably equivalent value in exchange for the
transfers to McNabb and LRM.

38. Optimity was insolvent at the time or became insolvent as a result of the transfers
to McNabb and LRM.

59. | McNabb knew that Optimity was insolvent at the time the transfers were made, or
became insolvent as a result of the transfers.

60. _ Plainitffs have suffered damages as a result of McNabb’s fraudulent transfers to

himself and LRM,

9
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 28 of 54

61. Plaintiffs are entitled to avoidance of the transfers from Optimity to McNabb and
LRM to the extent necessary to satisfy the Plaintiffs’ claims pursuant to D.C. Code § 28-
3107(a)(1).

62. Plaintiffs are entitled to attachment of the assets or revenues transferred from
Optimity to McNabb and LRM to the extent necessary to satisfy Plaintiffs’ claims pursuant to
D.C. Code § 28-3107(a)(2).

63. Plaintiffs are entitled to an injunction against further disposition by McNabb of
Optimity’s assets, revenues, or other property sufficient to satisfy Plaintiffs’ claims, as well as
any other equitable or injunctive relief that may be required pursuant to D.C. Code § 28-
3107(a)(3).

64. ‘Plaintiffs are entitled to the preservation of the dissipating cash assets and status
quo pending the conclusion of the arbitration action pursuant to D.C. Code § 28-3107(a}(3).

65. | Upon a resolution in favor of Plaintiffs in the arbitration action, Plaintiffs are
entitled to levy execution on the transferred assets pursuant to D.C. Code § 28-3107(b).

COUNT III
(Constructive Fraudulent Transfer in violation of D.C. Code § 28-3105(b))
Against All Defendants

66. ‘Plaintiffs restate and incorporate Paragraphs | through 39 above as if cach had

been fully set forth herein,

67, Plaintiffs were and continue to be creditors of Optimity.

68. | McNabb caused Optimity to transfer Optimity’s revenues and assets to himself

and LRM after the Plaintiffs’ claim arose.

69. | McNabb qualifies as an “insider” within the meaning of D.C. Code §§ 28-

3101(7), 28-3105(b) and, the transfers were purportedly made for an antecedent debt.

10
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 29 of 54

70. | Optimity was insolvent at the time or became insolvent as a result of the transfers
to McNabb and LRM.
71. McNabb knew that Optimity was insolvent or had reasonable cause to believe that

Optimity was insolvent.

72, Plaintiffs have suffered damages as a result of McNabb’s fraudulent transfers to
himself and LRM.

73. Plaintiffs are entitled to avoidance of the transfers from Optimity to McNabb and
LRM to the extent necessary to satisfy Plainitffs’ claims pursuant to D.C. Code § 28-3107(a)(1).

74. Plaintiffs are entitled to attachment of the assets or revenues transferred from
Optimity to McNabb and LRM to the extent necessary to satisfy Plaintiffs’ claims pursuant to
D.C. Code § 28-3107(a)(2).

75. Plaintiffs are entitled to an injunction against further disposition by McNabb and
LRM of assets, revenues, or other property sufficient to satisfy Plaintiffs’ claims, as well as any
other equitable or injunctive relief that may be required pursuant to D.C, Code § 28-3107(a)(3).

76. Plaintiffs are entitled to the preservation of the dissipating cash assets and status
quo pending the conclusion of the arbitration action pursuant to D.C. Code § 28-3107(a)(3).

77. Upon a resolution in favor of Plaintiffs in the arbitration action, Plaintiffs are
entitled to levy execution on the transferred assets pursuant to D.C. Code § 28-3107(b).

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment against

Defendants jointly and severally, and grant the following relief:
A. Appointment of a receiver to take charge of the assets transferred, so as to preserve the

dissipating cash assets and status quo pending the conclusion of the arbitration action

1]
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 30 of 54

and, upon a resolution in favor of the Plaintiffs, transfer of the assets to satisfy the

amount owed to Plaintiffs;

B. Preliminarily and permanently attaching assets and property of McNabb and LRM

sufficient to satisfy their debts to Plaintiffs, specifically the DC Property;

C. Preliminarily and permanently enjoining McNabb and LRM from further alienating or

disposing of assets and property in an amount equal to their debt to Plaintiffs; and

D. An award of such further relief as this Court deems necessary and just in this matter.

Dated: May 1, 2019

Respectfully submitted,

/s/ Amber Orr
Seth C. Berenzweig, Esq. D.C. Bar No. 435391
Amber T. Orr, Esq., D.C. Bar No. 242409
BERENZWEIG LEONARD, LLP
8300 Greensboro Drive, Ste. 1250
McLean, VA 22102
Telephone: (703) 760-0402
Facsimile: (703) 462-8674
sberenzweig@pberenzweiglaw.com
aorr@berenzweiglaw.com

12
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 31 of 54

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.decourts.gov

 

Stein, et al.
Plaintiff

VS.

Case Number 2019 CA 002884 B

 

McNabb, et al.

Defendant

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. [f plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons,

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

Seth Berenzweig
Name of Plaintiff's Attomey

8300 Greensboro Drive, Ste. 1250

 

 

 

 

 

Address Depul <
iy pi
McLean, VA 22102 ‘ Per op ear
703-760-0624 Date 05/02/2019
Telephone
OE a WAST iB (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Bé cd mot bai dich, hily goi (202) 879-4828

WS ALS AIGE, (202) 8790-48208 ISAEAIIE |p FOO ATTTt (202) 879-4828 RRore

IMPORTANT: [IF YOU FAtL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS

ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccién al espafiol

CV-3110 [Rev. June 2017] Super, Ct. Civ, R. 4
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 32 of 54

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Teléfono: (202) 879-1133 Sitio web: www.dccourts.gov

 

 

 

 

Stein, et al.
Demandante
contra
Numero de Caso:
McNabb, et al.
Demandado
CITATORIO

Al susodicho Demandado:

Por la presente se le cita a comparecer y se le require entregar una Contestacion a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veintitin (21) dias contados después que usted haya recibido este
citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo demandado en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica 0 del Gobierno del Distrito de Columbia, tiene usted
sesenta (60) dias, contados después que usted haya recibido este citatorio, para entregar su Contestacién. Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demandante. El nombre y direccién del
abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
copia de la Contestacién por correo a la direccién que aparece en este Citatorio.

A usted también se le require presentar la Contestacién original al Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W.,, entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes o entre las 9:00 a.m. y las 12:00 del mediodia
los sabados. Usted puede presentar la Contestacién original ante el Juez ya sea antes que usted le entregue al
demandante una copia de la Contestaci6n o en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
usted incumple con presentar una Contestacion, podria dictarse un fallo en rebeldia contra usted para que se haga
efectivo el desagravio que se busca en la demanda.
Seth Berenzweig : SECRETARIO DEL. TRIBUNAL

Nombre del abogade del Demandante is

8300 Greensboro Drive, Ste. 1250 Por:

 

 

Direccién Subsecretario
McLean, VA 22102

 

 

 

703-760-0624 Fecha =
Teléfono
SOFE RS, TT ais (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Dé co mét bai dich, hay goi (202) 879-4828

erase ied 1 202) 879-4828 SECRME AL At PANCH FOP ATTY? (202) 879-4828 RRO

IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, O
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO, SI
USTED PRETENDE OPONERSE A ESTA ACCION, NO _DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
EXIGIDO.

Si desea conversar con un abogado y le parece que no puede pagarie a uno, lame pronto a una de nuestras oficinas del Legal Aid
Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CV-3110 [Rev. June 2017] Super. Ct. Civ. R. 4
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 33 of 54

Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH

 

 

 

 

 

 

 

 

 

INFORMATION SHEET
Stein, et al, __ Case Number: 2019 CA 002884 B
vs Date: | wet) pe i
McNabb, et al. {"] One of the defendants is being sued
in their official capacity.
Name: (Please Print) . Relationship to Lawsuit
Seth Berenzweig -.
Firm Name: (x] Attorney for Plaintiff
Berenzweig Leonard, LLP ([] Self (Pro Se)

Telephone No.: Six digit Unified Bar No.: CO other:

703-760-0624 43539] ther:
TYPE OF CASE; © Non-Jury CJ] 6 Person Jury CI 12 Person Jury
Demand: $ 781.748 Other: ti oig eo pete
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: _ _ Calendar #:
Case No.: Judge: Calendar#:

 

NATURE OF SUIT: (Check One Box Only)

 

A, CONTRACTS COLLECTION CASES
(7 01 Breach of Contract (7 14 Under $25,000 Pf, Grants Consent [7] 16 Under $25,000 Consent Denied
{J 02 Breach of Warranty (_] 17 OVER $25,000 Pltf. Grants Consent(_] 18 OVER $25,000 Consent Denied
{_] 06 Negotiable Instrument (_] 27 Insurance/Subrogation (_} 26 Insurance/Subrogation
(_] 07 Personal Property Over $25,000 PItf. Grants Consent Over $25,000 Consent Denied
(_) 13 Employment Discrimination [) 07 Insurance/Subrogation [334 Insurance/Subrogation
([] 15 Special Education Fees Under $25,000 Pitf. Grants Consent Under $25,000 Consent Denied

28 Motion to Confirm Arbitration
Award (Collection Cases Only)

 

B. PROPERTY TORTS

[J 01 Automobile (_] 03 Destruction of Private Property  [[] 05 Trespass
[_] 02 Conversion (—] 04 Property Damage
[_] 07 Shoplifting, D.C. Code § 27-102 (a)

 

 

C. PERSONAL TORTS

 

{—] 01 Abuse of Process (J 10 Invasion of Privacy (J17 Personal Injury- (Not Automobile,
[-j 02 Alienation of Affection (7) 11 Libel and Slander Not Malpractice)
(_} 03 Assault and Battery (“J 12 Malicious Interference a) 18Wrongful Death (Not Malpractice)
L_] 04 Automobile- Personal Injury [J 13 Malicious Prosecution (3 19 Wrongful Eviction
[_] 05 Deceit (Misrepresentation) [J] 14 Malpractice legal [_] 20 Friendly Suit
[J 06 False Accusation [7]15 Malpractice Medical (Inetuding Wrongft Desh) [L_}21 Asbestos
(_J 07 False Arrest [_] 16 Negtigence- (Not Automobile, ( 22 Toxic/Mass Torts
(Gq 08 Fraud Not Malpractice) ()23 Tobacco
[_] 24 Lead Paint
SEE REVERSE SIDE AND CHECK HERE IF USFD

CV-496/June 2015

 

 
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 34 of 54

Information Sheet, Continued

 

C. OTHERS
(I 01 Accounting [_] 17 Merit Personnel Act (OEA)
(C] 02 Att. Before Judgment (D.C. Code Tite 1, Chapter 6)
(_} 05 Fjectment [2] 18 Product Liability
(7) 09 Special Writ Warrants
(MC Code § 11-941) [__] 24 Application to Confirm, Modify.
[7] 0 Traffic Adjudication Vacate Arbitration Award (DC Code § 16-4401)
EF") 11 Writ of Replevin (J 29 Merit Personnel Act (OR)
EJ 12 Enforce Mechanics Lien CF 31 Housing Code Regulations
[7] 16 Declaratory Judgment j.} 32 Qui Tam

{=} 33 Whistleblower

 

IL.

C7 03 Change of Name (2-1 15 Libel of Information [—] 21 Petition for Subpoena
([7] 66 Foreign JudgmentDomestic ([] 19 Enter Administrative Order as [Rule 28-1 (b)]

(—} 08 Foreign Judgmeaviniernational
[_] 13 Correction of Birth Certificate

Judgment [ D.C. Code § [3 22 Release Mechanics Lien
2-1802.03 (h) or 32-151 9 (a)] CJ 23 Rule 27{a}(1)

LJ 14 Correction of Marriage CJ 20 Master Meter (D.C. Code § (Perpetuate Testimony)
Certificate 42-3301, et seq.) (_] 24 Petition for Structured Settlement
(2) 26 Petition for Civil Asset Forfeiture (Vehicle) [“7 25 Petition for Liquidation

[—] 27 Petition for Civil Asset Forteiture (Currency)
[1] 28 Petition for Civil Asset Forfeiture (Other)

 

 

D. REAL PROPERTY

{—] 09 Real Property-Reat Estate

[J] 12 Specific Performance

{_} 64 Condemnation (Eminent Doman)
{_} 10 Mortgage Foreclosure/Judicial Sale

(_} 08 Quiet Title

(LJ 25 Liens: Tax ¢ Water Consent Granted

{1 30 Liens: Tax / Water Consent Denied

[7] 31 Tax Lien Bid Off Certificate Consent Granted

[1 11 Petition for Civil Asset Forfeiture (RP)

 

 

CV-496/ June 2015

a he A BOOP

Date

 
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 35 of 54

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W,, Suite 5000, Washington, D.C, 20001
Telephone: (202) $79-1133 * Website: www.dccourts.gov

  

KRISTINA PARK et al
Vs. C.A. No. 2019 CA 002884 B
LRM PROPERTIES, LLC et al

INITIAL ORDER AND ADDENDUM

Pursuant to D.C, Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(Super. Ct. Civ. R.”) 40-I, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55fa).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge YVONNE WILLIAMS
Date: May 2, 2019
Initial Conference: 9:30 am, Friday, August 16, 2019
Location: Courtroom 518
500 Indiana Avenue N.W.
WASHINGTON, DC 20001

 

CAIO-60
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 36 of 54

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/, To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which. must. be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation, One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W, Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@desc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office,

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediater, can. be found at
www.decourts.gov/medmalmediation/mediatarprofiles. All individuals on. the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b)

The following persons are required by statute fo attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement:
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority, and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached, or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www .dccourts.gowimedmalmediatian.

Chief Judge Robert E. Morn

CATIO-60
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 37 of 54

    

 

 

 

 

 

 

SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA - CIVIDALVISION
CIVILACTIONS 4iANCH
Kristina Park, et al. JUN 2 4 209
Superior Court
of the Diptice of Colurnbia
Plaintiff(s) ‘Washington, D.C.
vs. : Case No.: 2019 CA 002884 B

Richard McNabb, et al.

Defendant(s)

AFFIDAVIT OF SERVICE

], Cale Moore, a Private Process Server, being duly sworn, depose and say: _

 

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That [ have been duly authorized to make service of the Initial Order and Addendum, Summons in English and Spanish,
Information Sheet, Complaint, and Lis Pendens Notice in the above entitled case.

That on 06/06/2019 at 2:35 PM, I served Richard McNabb with the Initia] Order and Addendum, Summons in English and
Spanish, Information Sheet, Complaint, and Lis Pendens Notice at 672 Wesley Court, Mendota Heights, Minnesota 55118, by

serving Lynn McNabb, of Richard McNabb, a person of suitable age and discretion, who stated that he/she resides therein with
Richard McNabb.

Lynn McNabb is described herein as:

Gender: Female Race/Skin: White Age: 55 Weight: 40 Height: 5'7" Hair: Brown Glasses: No

[ declare under penalty of perjury that this information is true and correct.

=

a
asta

 

So" Pha CASEY LYNNE DICKINSON
Fegeodeh NOTARY PUBLIC - MINNESOTA
So ys My Commission Expires
“he ise January 31, 2020

VAAAAAAAAAAAAAANAAAAAA AAA

ENA
a

Sworn to beforemean (-(2-/9

4

 

Cale Moore

  

Client Ref Number:N/A
Job #: 1562012

Capitol Process Services, Inc. | 1827 | 8th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 38 of 54
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 39 ef $44

D.C. Superior Court
05/08/2019 14:22PM
Clerk of the Court

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N,W., Suite 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.decourts.gov

 

 

 

 

Stein et al.
Plamntitf
VS.
: Case Number 2019 CA 002884 B
LRM Properties, LLC
Defendant
SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

Amber Orr Clerk of the Court
Name of Plaintiff's Attorney
8300 Greensboro Drive, Ste. 1250 By __

Address
McLean, VA 22]02

703-663-8183 Date

Telephone
fO R, HT Bis (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Bd cd mot bai dich, hay goi (202) 879-4828

HOHE AS} ANGY, (202) 879-4820R2 TEMA PATCH ten ArHTTt (202) 879-4828 s2a

 

Deputy Clerk

 

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, 4 JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS

ACTION, DO NOT FAIL Tt WER W, :

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500

Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccién al espafio!

CV-3110 [Rev. June 2017] Super, Ct. Civ, R.4
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 40 of 54

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Teléfono: (202) 879-1133 Sitio web: www.dccourts.gov

 

 

 

 

Stein et al.
Demandante
contra
Numero deCaso: 2019 CA 002884 B
LRM Properties, LLC
Demandado
CITATORIO

Al susodicho Demandado:

Por la presente se le cita a comparecer y se le require entregar una Contestacion a la Demanda adjunta, sea en
persona 0 por medio de un abogado, en el plazo de veintitin (21) dias contados después que usted haya recibido este
citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted est4 siendo demandado en calidad de oficial o
agente del Gobierno de ios Estados Unidos de Norteamérica o del Gobierno dei Distrito de Columbia, tiene usted
sesenta (60) dias, contados despu¢s que usted haya recibido este citatorio, para entregar su Contestacién. Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demandante. El nombre y direccion del
abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
copia de la Contestacion por correo a la direccién que aparece en este Citatorio.

A usted también se le require presentar la Contestacion original al Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes o entre las 9:00 a.m. y las 12:00 det mediodia
los sdbados. Usted puede presentar la Contestacién original ante e! Juez ya sea antes que usted le entregue al
demandante una copia de Ja Contestacién o en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
usted incumple con presentar una Contestacién, podria dictarse un fallo en rebeldia contra usted para que se haga
efectivo el desagravio que se busca en la demanda.
Amber Orr SECRETARIO DEL TRIBUNAL

Nombre del abogado del Demandante

 

8300 Greensboro Drive, Ste. 1250 Por:

 

 

Direccién Subsecretario
McLean, VA 22102

 

 

 

703-663~8183 Fecha
Teléfono
SOR BR, FT Biz (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Dé cd mdt bai dich, hay goi (202) 879-4828
AIREY etal Kit 202) 879-4828 Seren PATICT FOE ATTFE (202) 879-4828 peor

IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO O, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, O
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI

USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA DENTRO DEL _PLAZO
EXIGIDO,

Si desea conversar con un abogado y le parece que no puede pagarle a uno, Ilame pronto a una de nuestras oficinas del Legal Aid
Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
Indiana Avenue, N.W., para informarse sobre otros jugares donde puede pedirayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CV-3110 [Rev. June 2017] Super, Ct. Civ. R. 4
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 41 @fi944

D.C. Superior Court
05/08/2019 14:22PM
Clerk of the Court

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.dccourts.gov

 

Stein et al.
Plaintiff

¥S.

2019 CA 002884 B

Case Number

 

LRM Properties, LLC

 

Defendant

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

¥.ou are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

 

 

 

 

 

 

Amber Orr Clerk of eeBortih

Name of Plaintiff's Attorney ie ef \

8300 Greensboro Drive, Ste. 1250 Reh

Address 3

McLean, VA 22102 " Sy
703-663-8183 Date 5/9/2019

Telephone

MWR WT Bis (202) 979-4826 Veulliez appeler au (202) 879-4828 pour une traduction Dé cé mot bai dich, hay goi (202) 879-4828

WHS Sle} Al@Y, (202) 870-4626RE FIMEAEAAI «= ener FCT AMTTTE (202) 879-4828 eeor

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO S80, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT, IF YOU INTEND TO OPPOSE THIS

ACTION, BPO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help,

See reverse side for Spanish translation
Vea al dorso la traduccién al espaiio!

CV-3110 [Rev. June 2017] Super. Ct. Civ. R, 4
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 42 of 54

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Teléfono: (202) 879-1133 Sitio web: www.decourts.gov

 

 

 

 

Stein et al.
Demandante
contra
Numero de Caso: 2019 CA 002884 B
LRM Properties, LLC
Demandado
CITATORIO

Al susodicho Demandado:

Por la presente se le cita a compatecer y se le require entregar una Contestacién a la Demanda adjunta, sea en
persona © por medio de un abogado, en el plazo de veintitin (21) dias contados después que usted haya recibido este
citatorio, excluyendo e] dia mismo de la entrega del citatorio. Si usted esté siendo demandado en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica o del Gobierno del Distrito de Columbia, tiene usted
sesenta (60) dias, contados despues que usted haya recibido este citatorio, para entregar su Contestacién. Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demandante. El nombre y direccién del
abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
copia de la Contestacidn por correo a la diveccién que aparece en este Citatorio.

A usted también se le require presentar la Contestacién original al Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes 0 entre las 9:00 a.m. y las 12:00 del mediodia
los sabados. Usted puede presentar la Contestacién original ante el Juez ya sea antes que usted le entregue al
demandante una copia de !a Contestacién 0 en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
usted incumple con presentar una Contestacién, podria dictarse un fallo en rebeldia contra usted para que se haga
efectivo el desagravio que se busca en la demanda.

Amber Orr SECRETARIO DEL TRIBUNAL
Nombre del abogado del Demandante

 

8300 Greensboro Drive, Ste. 1250 Por.

 

 

Direccion Subsecretario
McLean, VA 22102

 

 

703-663-8183 Fecha
Teléfono
DORE AFT Rig (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Bd co mét bai dich, hay goi (202) 679-4828

eae tH 202) 879-4828 Saree ALAS PATICH PCH ATIGT? (202) 879-4828 2Larn

IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NG COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS. O
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI

USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA_DENTRO DEL PLAZO
EXIGIDO.

Si desea conversar con un abogado y le parece que no puede pagarle a uno, Ilame pronto a una de nuestras oficinas del Legal Aid
Society (202-628-1161) o el Neighborhood Legal Services (202-279-5106) para pedir ayuda o venga a la Oficina 5000 del 500
Indiana Avenue, N.'W., para informarse sobre otros lugares donde pucde pedirayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CV¥-3110 (Rev. June 2017] Super. Ct. Civ. R. 4
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 43 q@fj9da

D.C. Superior Court
07/01/2019 13:31PM
Clerk of the Court

IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
Civil Actions Branch

 

PARK et al. )
)
Plaintiffs, )
) Civil Action No. 2019 CA 002884-B
v. )
) Date of Initial Hearing: August 16, 2019
MCNABB, et. al )
)
Defendants, )
)
AFFIDAVIT OF SERVICE

 

I, Amber T. Orr, Esq., and being over the age of eighteen and having personal knowledge

as to the facts set forth herein, hereby attests to the following under penalties of perjury:

l.

Undersigned counsel is an attorney with the law firm of Berenzweig Leonard, LLP located at
8300 Greensboro Drive, Ste. 1250, McLean, VA 22102.

Berenzweig Leonard, LLP is counsel of record for Plaintiffs Kristina Park, Kenneth Barrette,
and Doris Stein (collectively “Plaintiffs”).

On May 3, 2019, Plaintiffs filed a lawsuit against the Richard McNabb and LRM Properties,
LLC in the District of Columbia Superior Court, Case No. 2019 CA 002884-B.

LRM Properties, LLC is a Minnesota limited liability company.

LRM Properties, LLC does not a registered agent listed on the Office of the Minnesota
Secretary of State website.

On May 9, 2019, the Clerk of the Superior Court issued a summons for service of the

Plaintiffs’ complaint on LRM Properties, LLC.
7.

10.

U1.

Executed on July 1, 2019.

Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 44 of 54

On ten different occasions a private process server attempted to serve the LRM Properties,
ILC by personally serving its manager, Rick JD. McNabb. See attached as Exhibit A.
Thereafter, on or around June 9, 2019, the undersigned, Amber Orr, served LRM Properties
with the Initial Order and Addendum, Summons in English and Spanish, Information Sheet,
and Complaint through the Office of the Minnesota Secretary of State.

Thereafter, on June 13, 2014, the Office of the Minnesota Secretary of State filed and mailed
the Initial Order and Addendum, Summons in English and Spanish, Information Sheet, and
Complaint to LRM Properties. See attached as Exhibit B.

LRM Properties received the Initial Order and Addendum, Summons in English and Spanish,
Information Sheet, and Complaint on June 14, 2019. See attached as Exhibit C.

Pursuant to District of Columbia Superior Court Rule 4(g)(1), service upon LRM was

effected on June 13, 2019.

ee
°

i .
[fl Co
Amber T. Orr, Esq.
BERENZWEIG LEONARD, LLP
8300 Greensboro Drive, Ste. 1250
McLean, VA 22102
Telephone: (703) 760-0402
Facsimile: (703) 462-8674
aorr(a@berenzweiglaw.com

 

ho
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 45 of 54

Commonwealth of Virginia:

Per’ sonally. Appelt oefore me on this 1* day of July, 2019, Amber T. Orr, who states that the
ree Tans Of re to the best of his knowledge, information, and belief.

  

; O [ >
\N ALAC ty As 7

 

NOTARY PUBLIC

wy ae
Sebsey He sgegaee®

My commission expires: ¢) =} 20 >

he LF hele
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 46 of 54

Exhibit A
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 47 of 54

SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA - CEVEL DIVISION

 

Kristina Park, et al,

Plaintiffs)

vs, Case No.: 2019 CA 002884 B
Richard McNabb, et sl.

Defendant(s)

AFFIDAVIT OF DUE DILIGENCE

1, Chris Figura, a Private Process Server, having been duly authorized to make service of the Initial Order and Addendum,
Summons in English and Spanish, Information Sheet, Campiaint, and Lis Pendens Notice in the above entitled case, hereby depose
and say:

That J am over the age of eighteen years and not a party to or otherwise interested in this matter.
That I ara the Custodian of Records of Capitol Process Services, Inc.

That afler due search, carelid inquiry and diligent attempt(s}, we have been unable ta serve LRM Properties, LLC c/o Richard
McNabb with ihe above named documents.

That on May 14, 2019 at 7:13 PM, my agent, Charlotte Minogne attempted to serve LRM Properties, LLC e/o Richard McNabb at
672 Wesley Court, Mendota Heights, Minnesota 55118. On this occasion, Ms. Minogue stated that there was no answer at the door
and observed no Hghts on inside the home at the time.

That on May 15, 2019 at 7:55 PM, my agent, Casey Dickinson attempted to serve LRM Properties, LIC fo Richard McNabb at
672 Wesley Court, Mendota Heights, Minnesota 551 £8. On ihis occasion, Ms. Dickinson stated that there was also no answer at
the door and also observed no lights on inside the home at the time.

That on May 16, 2019 at 9:12 PM, my agent, Karl Neher attempted fo serve LRM Properties, LLC c/o Richard McNabb at 672
Wesley Court, Mendota Heights, Minnesota 55118, On this occasion, Mr. Neher made contact with Richard McNabb's wife who
stated that Rick (does not go by Richard) is currently out of town.

That on May 22, 2019 at 8:13 PM, my agent, Jesse Roberts attempted to serve LRM Properties, LLC c/o Richard MeNabb at 672
Wesley Court, Mendota Heights, Minnesota 55118. On this occasion, Mr. Roberts made contact with Richard McNabb's wife who
stated that Rick is currently out of town, and his flight back into Minnesota lands at 7:00 PM the following day, May 23, 2019, and
should be home around 8:00-9:00 PM. Finally, Mrs. McNabb also stated that her husband is scheduled to be going out of town
again after he returns to Minnesota.

That on May 23, 2019 at 8:07 PM, my agent, Karl Neher attempted to serve LRM Properties, LLC e/o Richard McNabb at 672
Wesley Court, Mendota Heights, Minnesota 55118. On this occasion, Mr. Neher made contact with Richard McNabb's wife who
stated that Rick's flight back to Minnesota was delayed, due to inclement weather, and is scheduled to come home on Saturday,
May 25, 2019.

That on May 25, 2019 at 12:48 PM, my agent, Zach Moore attempted to serve LRM Properties, LLC c/o Richard McNabb at 672
Wesley Court, Mendota Heights, Minnesota $5118. On this occasion, Mr. Moore made contact with Richard McNabb's wife who
stated that Rick was not home yet and provided his cell phone number (612) 991-7953 to call and arrange service. Finally, Mrs.
McNabb stated that Rick does not answer phane calls, but does respond to text messages,

That on May 31, 2019 at 2:22 PM, my agent, Michae] Bernabe atternpted to contact LRM Properties, LLC c/o Richard McNabb at
(612) 991-7953. On this ovcasion, Mr. Bernabo sent Richard McNabb a text message per the wife's instructions and did not
receive a response back, Later on that evening, Richard McNabb called Mr, Bernabo after business hours, but Mr. Bernabo did nat
receive the message until the following Monday, June 3, 2019. At that time, service was temporarily put on hold, to fry attempt
service at Richard MeNabb's office in Washington, DC.
Weer,

we ay
at

we

Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 48 of 54
1 declare under penalty of perjury that this information is true

Sworn to before meon { tel i

1

( C.ApYH _
See wT ed en ; "4
SS ea A

 
 

 

 

 

co Chris Figura
Notary Public ss
My Commission Expires:
REBECCA £.
NOTARY PUBLIC DISTRICT OF GouiA Client Ref Number. N/A
“ Cay My Comission Expires duly $4, Job #: 4562067
eons
ae rasa Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
i 3 : ‘
% 7~ Lie? ae iwi
th
Ye, aa oe “

n, oT ge ES

“eves
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 49 of 54

SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA - CIVIL DIVISION

 

Kristine Park, et al.

Plaintiffs)

ys. Case No.: 2019 CA 002884 B
Richard McNabb, et al.

Defendant(s)

I, Mark A. Russell, Jr., a Private Process Server, having been duly authorized to make service of the Initial Order and Addendum,
Summons in English and Spanish, Information Sheet, Complaint in the above entitled case, hereby depose and say:

That J am over the age of eighteen years and not a party to or otherwise interested in this matter,

That after due search, careful inquiry and diligent attempt(s), I have been unabie serve LRM Properties, LLC c/o Richard McNabb
with the above named process.

That on June 3, 2019 at 1:06 PM, f attempted to serve LRM Properties, LLC c/o Richard McNabb at 1600 K Street, Suite 200,
Washington, DC 20006. On this occasion, } spoke to the receptionist upon entering the shared workspace. The receptionist
informed me that Mr. McNabb was not in the office and went on to say that no one else from the company was in, sither. [ feft my
contact information for him with the receptionist and asked that he call me.

That on June 3, 2019 at 12:40 PM, | aitempted to serve LRM Properties, LLC c/o Richard McNabb at 1600 K Street, Suite 200,
Washington, DC 20006. On this occasion, again, | was told by the receptionist of the shared workspace that neither Mr. McNabb
nor any employees of the business in Suite 200 were in the office. She then called Suite 200 to confirm and did nat receive an
answer, as expected,

That on June 6, 2019 at [:02 PM, | attempted to serve LRM Properties, LLC c/o Richard McNabb at 1600 K Street, Suite 200,
Washington, DC 20006. On this occasion, once again, | was told that Mr, McNabb was not in the office and that he was not
expected to retum for a few weeks. I did not receive a call back from the message | left for Mr. McNabb on June 3, 2019.

I declare under penalty of perjury that this information is true.

f
Sworn to before me on Ole { v / { 7

Vv vo th. tt: Ath i ERIE)

Angela He roson
Notary Prbfic, District of Columbia

 

 

 

Mark A. Russell, hr. f a

My Cayenypsion Expires: March 31, 2024 xe

we e
oy Ww. CAG On Client Ref Number:N/A
ON Unies, Job #: 1562882

'
Wren
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 50 of 54

Exhibit B
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 51 of 54

Office of the Minnesota Secretary of State

__ Service of Process Acknowledgment :

 

Plaintiff: Stein ct al

Defendant; LRM Properties, LLC : 8
File Number: 1088661300039 - — 3220, O16.

Date Filed: : © 06/13/2019 “Date Mailed: 6/13/2019

Cattitied Mail Number: 76100230000019619924

 

NOTICE TO ALL PERSONS ATTEMPTING SERVICE THROUGH The
OFFICE OF THE MINNESOTA SECRETARY OF STATE

The Office of the Secretary of State does nat determine or attempt to determine if your service of —
process is valid. It is your responsibility to determine which statute, ifany, authorizes the serviee you

State does not guarantee that the service will be sufficient and perm

 

a ult poise or mere

jare making through this office. Substituted service of process through the Office of the Secretary of fo

 

laeioceates over the business enly seein ee ee is mete, He

 

 

 

$.25

Gases Serve of Pres os

#0A.19 and 604.21. Foreign Insurance ‘Companies
T2AA3 Service upon Unauthorized Company by Commiasoner
141.25 e Non Resident Private Trade Schools.
221.67 "Foreign motor carrier in interstate commerce
240,07 and 240.08 Pori-Mutucl Horsing Racing
O2A.901 Minnesota Corporations
303.13  Non- Minnesota Corporations
303.25 _ Foreign Trust Association
JIFA90) fh Minnesota Nonprofit Corporations aren nee
321.0117 Limited Partnerships and Foreign Limited Parnes =
A322 87H Minnesota Limited Linbility Companies — a
228.955 Non-Minnesota Limited Liability Companies
322C.0116 Minnesota and Non-Minnesota Limited Liability Companies
325¥.70 Consumer Fraud
330.11 _ Auetioncers
$40.452, 541. 153 and 541, Se Sa Unions soups and fer socintons

548,181  Phischarge of Judgments

$59.21 Notice of Cancellation of Contract for Deed
a
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 52 of 54

Exhibit C
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 53 of 54

6/18/2019 USPS .com@ - USPS Tracking® Results

FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

USPS Tracking’

Track Another Package +

Remove *

Tracking Number: 7010029000001 9619924

Your item was delivered to an individual at the address at 2:00 pm on June 14, 2019 in SAINT
PAUL, MN 55118.

Y Delivered

June 14, 2019 at 2:00 pm
Delivered, Left with Individual

 

 

 

SAINT PAUL, MN 55118 a
a,
Get Updates “ c
Qo
Text & Email Updates Vw
Tracking History Vv
vd

Product Information

 

See Less ~

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

htipsitools usps.com/go/TrackConfirmAction 13
Case 1:19-cv-01995-DLF Document 1-2 Filed 07/03/19 Page 54 of 54

6/18/2019 USPS.com® - USPS Tracking® Results

The easiest tracking number is the one you don't have to know.

With Informed Detivery®, you never have to type in another tracking number. Sign up to:

* See images” of incoming mail.

yoeqnse,

Automatically track the packages you're expecting.

* Set up email and text alerts so you don't need to enter tracking numbers.

Enter USPS Delivery Instructions™ for your mail carrier.

Sign Up

(https://reg.usps.com/entreg/RegistrationAction_input?

*NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
mailpieces that are processed ARRTMARMPSlssarnBt shtheaiedt %o2F %2Ftools.usps.com%2Fgc

https:/Aools.usps.com/go/TrackConfirmAction
